Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 01/19/2022.
Claims 1-7 have been allowed.
Claim 1 has been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 4-6, filed 01/19/2022, with respect to the rejection(s) of claim 1 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Teppan et al. (US 2017/0219632, hereinafter “Teppan’); as well as the rejection(s) of claims 2-7 being rejected under 35 U.S.C. § 103 as being unpatentable over Teppan, in view of Clamme (WO 2014/047644, hereinafter “Clamme’) , have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
“…an excitation circuit arranged to generate a digital excitation signal; an acquisition circuit comprising an analog-to-digital converter and arranged to acquire an analog measurement voltage from terminals of the measurement winding and to produce a digital measurement signal (Sm); a demagnetization servocontrol circuit arranged to use the digital measurement signal to produce a digital demagnetization signal for compensating magnetic flux produced by the current that is to be measured; a summing circuit arranged to sum the digital excitation signal 
Claims 2-7 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Snoeij et al. US 2015/0042325 - The sensing apparatus (2) has second current sensing circuit that includes a second magnetic sensor (20) formed as portion of the integrated circuit structure (50) and operative to provide a second current sensor signal at least partially according to the magnetic field in the first direction.
Snoeij et al. US 2016/0202294 - The sensor has an integrated circuit (50) positioned partially within gap of a core structure (6) and connected to a compensation coil (8).
Van Vroonhoven et al. US 2015/0016006 -  The apparatus (20) has coil interface circuitry (26) that selectively individually couples the first and second outputs to a pulse voltage supply node or to a common node.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867